FILED
                                                                                                               M ay 3 , 20 16

                                                                                                              TN COURT OF
                                                                                                        " ORKERS ' CO!\IPENSATIO N
                                                                                                                 CLAI MS

                                                                                                                Time: 9:58AM


              TENNESSEE BUREAU OF WORKERS' COMPENSATION
             IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT CHATTANOOGA

Roxanna Marie Hazy Kelso,                                  )    Docket No.: 2015-01-0413
          Employee,                                        )
v.                                                         )    State File No.: 91781-2015
Five Star Food Service,                                    )
             Employer,                                     )    Judge Thomas Wyatt
And                                                        )
Accident Fund Ins. Co.,                                    )
            Carrier.                                       )

              EXPEDITED HEARING ORDER FOR MEDICAL BENEFITS


       This case came before the undersigned Workers' Compensation Judge on April
22, 2016, upon the Request for Expedited Hearing filed by the employee, Roxanna Marie
Hazy Kelso, pursuant to Tennessee Code Annotated section 50-6-239 (2015). The parties
focused on two points for determination at the Expedited Hearing: (1) whether Ms.
Kelso complied with the applicable statute of limitations, and, (2) whether Ms. Kelso
established she sustained a compensable injury while employed by Five Star Food
Service (Five Star). For the reasons set forth below, the Court finds Ms. Kelso is entitled
to medical benefits for her bilateral upper extremity injuries, but is not entitled to the
requested temporary total disability benefits. 1

                                               History of Claim

       Ms. Kelso is a fifty-two-year-old resident of Bradley County, Tennessee. (T.R. 1
at 1.) At various times between August 27, 2012, and September 15, 2015, she
performed duties as a cook, salad bar preparer, dish washer and server at two cafeterias
operated by Five Star in Bradley County, Tennessee. (!d.; Ex. 2 at 1.)2


1
 A complete listing of the technical record and exhibits admitted at the expedited hearing is attached to this Order as
an appendix.
2
 From August 2014 until June 2015, Five Star assigned Ms. Kelso to less strenuous managerial duties due to a
work-related back injury.

                                                           1
       On an uncertain date prior to July 1, 2014, Ms. Kelso developed bilateral upper
extremity pain, numbness, and tingling while performing repetitive duties such as cutting
and slicing food, scraping grease from kitchen equipment, cooking, sweeping and
mopping in the course and scope of her employment by Five Star. The parties assigned a
July 1 2014 date of injury and ail adjuster for Key Risk Management3 offered Ms. Kelso
a panel from which she selected Dr. Rickey L. Hutcheson as the authorized treating
physician. (Ex. 9).

      Ms. Kelso saw Dr. Hutcheson on August 12, 2014. (Ex. 13 at 1.) Dr. Hutcheson
noted Ms. Kelso told him she underwent right hand carpal tunnel syndrome surgery in
1993. !d. He further noted she did not identity a single injury accounting for her current
symptoms, but told him her symptoms developed over several months. !d.

       Dr. Hutcheson took x-rays that showed mild degenerative changes in Ms. Kelso's
thumbs. He opined, "most of her symptoms are arthritic in nature and associated with her
fibromyalgia more than anything else." (Ex. 13 at 2.) He further noted that he told Ms.
Kelso "she could potentially have carpal tunnel right now but, even if she does, she has
significant co-morbidities associated with it." !d.

       Dr. Hutcheson released Ms. Kelso to return to work without restrictions and
instructed her to treat her pain with over-the-counter anti-inflammatory medication. (Ex.
13 at 3.) At some point during August 2014, Five Star assigned Ms. Kelso managerial
duties that allowed her to perform less repetitive work. (Ex. 10 at 1.) On September 2,
2014, Five Star denied the compensability of Ms. Kelso's upper extremities claim by
filing a Notice of Denial stating: "MD has determined that claimant['s] complaints of
pain are not work-related." (Ex. 12.)

        Ms. Kelso continued working at Five Star after the denial of her claim. Her
managerial job required her to perform less repetitive work with her hands. Ms. Kelso
testified her upper extremity pain "got better" during the period she worked as a manager.
However, in June 2015, Five Star returned her to her regular job, which necessitated
more repetitive hand-intensive work. (T.R. 1 at 1; Ex. 15 at 1.) Ms. Kelso testified her
bilateral upper extremity pain recurred and worsened after she returned to "labor" in June
2015.

       Ms. Kelso testified she did not immediately report her recurrent pain as a work
injury because Five Star denied the claim she made in 2014 based on similar symptoms.
She instead opted for evaluation by a personal physician because, in her opinion,
workers' compensation doctors work for the company instead of the injured employee.
Ms. Kelso's private physician, Dr. Maria Tomczyk, referred her to Athens Neurology
Clinic for a nerve conduction study/EMG. Dr. Eteri Bibileishvlli tested Ms. Kelso's

3
    Accident Fund was not Five Star's carrier on July 1, 2014. (Ex. 15 at 1.)

                                                            2
upper extremities on August 26, 2015, and concluded she had a normal examination with
the exception of a finding, "consistent with a mild median neuropathy across the [left]
wrist (carpal tunnel syndrome)." (Ex. 7.)

        On September 2, 2015, Ms. Kelso e-mailed management personnel at Five Star,
discussing numerous allegedly work-related physical symptoms. (Ex. 5.) She included
the following discussion in the September 2 e-mail:

           Last year you sent me to Dr. Hutchenson [sic] in Cleveland for pain in both
           my hands and he took x-rays and said it was arthritis not carpal tunnel.
           Well he was right on the right hand it is only arthritis but my left hand is
           carpal tunnel at moderate stage. I went and had a nerve conduction test
           done to prove it since workers comp doctors work for the insurance
           companies and not the employees who are hurt. I will be forwarding you
           the results when I get the written ones. The doctor told me the result when
           she did the test.

!d.

       Following Ms. Kelso's e-mail, Five Star turned the matter over to Accident Fund,
the carrier then insuring it for workers' compensation risks. An Accident Fund adjuster
offered Ms. Kelso a panel, to which she objected because it listed names of clinics as
opposed to names of individual physicians. (Ex. 1.) Ms. Kelso testified she worked as
long as she could with pain from several physical ailments, including recurrent upper
extremity pain. 4 Ms. Kelso testified she last worked at Five Star on September 15, 2015,
and has not worked anywhere since.

       In October 2015, Ms. Kelso e-mailed a Petition for Benefit Determination (PBD)
to the Bureau of Workers' Compensation, listing a July 1, 2014 date of injury. (Ex. 15 at
1-2.) She described her injury in the PBD as follows:

           I was sent to Dr. Rickey Hutcheson on 8/12/15 5 for an injury dated
           7/0112014 on my hands. Dr. Hutcheson took x-rays and told me it was
           arthritis and fine to go back to work fulltime with no restrictions. I
           continued to have lots of pain and in August 2015 I asked my regular
           doctor to order the nerve conduction exam. Results included. I was told by
           Jennifer Hudson there was nothing I could do.

!d. at 1.

4
 Ms. Kelso testified back pain, pain in her feet, knee pain, shoulder pain, and pain from fibromyalgia combined with
her upper extremity pain disabled her beginning September 15,2015.
5
    Dr. Hutcheson's records show he actually saw Ms. Kelso on August 12, 2014.

                                                         3
       Ms. Kelso testified that a representative of the Bureau named "Cheryl" told her
she filed the PBD "too late" to obtain benefits on the July 1, 2014 date of injury. Ms.
Kelso testified she withdrew this PBD pursuant to Cheryl's suggestion. Ms. Kelso
further testified that Cheryl also suggested she file a PBD listing an August 26, 2015 date
of injury based on the fact she learned her carpal tunnel diagnosis on that date. Ms.
Kelso testified she followed Cheryl's suggestion and, on November 20, 2015, filed the
PBD that initiated this claim. (T.R. 1 at 1.) She described her injury in this PBD in the
same manner as she did in the original PBD. (!d.; Ex. 15 at 1.)

       On cross-examination, Ms. Kelso testified that, when she filed the first PBD, she
assumed her then-current upper extremity symptoms related back to the problem she
reported in July 2014. She testified she believed the July 2014 problems were due to
carpal tunnel syndrome, but had no medical proof of that diagnosis because Dr.
Hutcheson told her she had arthritis.

       On December 2, 2015, Ms. Kelso gave a statement to Greg Hurd, an adjuster for
Accident Fund. Mr. Hurd completed an injury report from the information provided by
Ms. Kelso during the statement. (Ex. 2 at 2.) On December 4, 2015, Mr. Hurd
completed a First Report of Injury listing that Ms. Kelso gave a date of injury of August
26, 2015. (Ex. 4.) In both documents, Mr. Hurd reported that Ms. Kelso told him she
suffered injury while "cutting, slicing and grilling." (Ex. 2 at 1; Ex. 4.) On December
21, 2015, Accident Fund issued a Notice of Denial of Ms. Kelso's August 26, 2015 injury
because,' [i]njury was not in the course and scope of employment." 6 (Ex. 11.)

       Ms. Kelso requested this Expedited Hearing on March 8, 2016. (T.R. 3.) She
represented herself during the hearing, at which Attorney Gordon Aulgur represented
Five Star and Accident Fund. Ms. Kelso contended the cutting, slicing, sweeping,
mopping, and other repetitive use of her hands at Five Star caused the injury that forms
the basis of this PBD. She claimed her return to repetitive work in June 2015 caused
recurrence of the bilateral upper extremity symptoms that had improved while
performing managerial duties. Ms. Kelso also asserted she did not know she had carpal
tunnel syndrome until she received the results of the diagnostic testing on August 26,
2015. Accordingly, she argued she timely filed this action when she filed the November
20, 2015 PBD.

       In addition, Ms. Kelso claimed entitlement to temporary total disability benefits
because the disability arising from her hand and upper extremity injuries accounts as
much for her disabled condition since September 2015, as do her other ailments. She
asked for an award of temporary total disability benefits beginning September 15, 20 15,

6
 Five Star and Accident Fund included their statute of limitations defense in the Dispute Certification Notice. (T.R.
2.)

                                                         4
the last date she worked for Five Star.

       Five Star argued Ms. Kelso has a sophisticated understanding of workers'
compensation claims, since she participated with counsel in settling her back injury
claim. It insisted her upper extremity pain began on July 1, 2014, and the filing of her
PBD in November 2015, more than a year after the date of injury, was untimely. Five
Star also contended Ms. Kelso's claim must fail because she did not introduce expert
medical opinion establishing the compensability of her alleged injuries and disability.

                        Findings of Fact and Conclusions of Law

        The Court applies the following general legal principles in determining the issues
in this Expedited Hearing. Ms. Kelso bears the burden of proof on all essential elements
of her claim. Scott v. Integrity Staffing Solutions, No. 2015-01-0055, 2015 TN Wrk.
Comp. App. Bd. LEXIS 24, at *6 (Tenn. Workers' Comp. App. Bd. Aug. 18, 2015). Ms.
Kelso need not, however, prove every element of her claim by a preponderance of the
evidence in order to obtain relief at an Expedited Hearing. McCord v. Advantage Human
Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9
(Tenn. Workers' Comp. App. Bd. Mar. 27, 2015). Rather, she has the burden to come
forward with sufficient evidence from which the Court can determine that she is likely to
prevail at a hearing on the merits in establishing that her injury arose primarily out of and
in the course and scope of employment. !d. This lesser evidentiary standard does not
relieve Ms. Kelso of the burden of producing evidence of a compensable injury, but
allows the Court to grant some relief if that evidence does not rise to the level of a
preponderance of the evidence. Buchanan v. Car/ex Glass Co., No. 2015-01-0012, 2015
TN Wrk. Comp. App. Bd. LEXIS 39, at *6 (Tenn. Workers' Comp. App. Bd. Sept. 29,
2015).

                                   Statute ofLimitations

       Five Star insists that Ms. Kelso's claim must fail because she filed her PBD on
November 20, 2015, more than one year after the July 1, 2014 date of injury. Five Star's
position relies on Tennessee Code Annotated section 50-6-203(b)(1) (2015), which
requires that, in claims where an employer has not paid benefits, an injured worker file a
PBD "within one (1) year after the accident resulting in injury." /d. Ms. Kelso urges that
the Court establish August 26, 2015, as the date of injury because she suffered re-injury
after she returned to her "labor" job in June 2015, and because she did not learn of her
carpal tunnel diagnosis until August 26, 20 15.

        The parties' positions ignore the governing legal authority on the statute of
limitations issue. In Maples v. Federal-Mogul Corp., No. 2015-04-0039, 2016 TN Wrk.
Comp. App. Bd. LEXIS 8, at *24-28 (Tenn. Workers' Comp. App. Bd. Feb. 17, 2016),
the Workers' Compensation Appeals Board noted, in a claim arising prior to the passage

                                             5
of the 2013 reforms to the Workers' Compensation Law, the Supreme Court in Lawson v.
Lear Seating Corp., 944 S.W.2d 330, 342 (Tenn. 1997), held that the limitations period in
repetitive injury cases begins to run the day the injured employee last worked in the job
allegedly resulting in injury. The Appeals Board in Maples considered whether the "last
day worked" rule should apply to repetitive injuries arising after July 1, 2014, and
determined the rule "remains viable" following the 2013 Workers' Compensation
reforms. Maples, supra, at *28.

        The injury for which Ms. Kelso seeks benefits allegedly arose because of
repetitive use of her hands and upper extremities at Five Star. Ms. Kelso testified she last
worked at Five Star on September 15, 2015. She introduced a note indicating Dr.
Tomczyk took her off work on September 15, 2015. (Ex. 8.) Five Star did not rebut the
above-described evidence. Accordingly, the Court finds Ms. Kelso is likely to prevail at
a hearing on the merits in establishing she last worked at Five Star on September 15,
2015. In view of that finding, the PBD Ms. Kelso timely filed her PBD on November 20,
2015, thus Five Star's statute of limitations defense is without merit. 7

                                                    Causation

        Ms. Kelso did not introduce evidence at the Expedited Hearing establishing the
work-relatedness of her bilateral upper extremity pain. She introduced a nerve
conduction study/EMG report that contains a diagnosis of left carpal tunnel syndrome.
(Ex. 7.) This report, however, does not include an opinion as to the work-relatedness of
this diagnosis. Ms. Kelso also introduced a functional capacity evaluation report. (Ex.
6.) This report contains results of strength testing on Ms. Kelso's hands, but does not
include expert medical opinion as to either the diagnosis or cause of what, if any,
condition she may have had in her hands or upper extremities at the time she underwent
the testing. !d. at 4. In view of the absence of medical proof of the work-relatedness of
Ms. Kelso's injury, the Court agrees with Five Star's contention that Ms. Kelso did not
establish her bilateral upper extremity pain arose primarily out of and in the course and
scope of her employment.

        However, in view of the authority established by the McCord and Buchanan
opinions cited above, Ms. Kelso's failure to establish the compensability of her alleged
injuries during the Expedited Hearing does not end the inquiry into whether she is
entitled to medical benefits. In Lewis v. Molly Maid, No. 2015-06-0456, 2016 TN Wrk.
Comp. App. Bd. LEXIS 19, at *7-9 (Tenn. Workers' Comp. App. Bd. Apr. 20, 2016), the
Appeals Board upheld an award of medical benefits where, at an Expedited Hearing, an

7
  Ms. Kelso did not introduce medical evidence establishing she reinjured her hands and upper extremities after she
returned to her "labor" work in June 2015. This fact does not change the outcome on the statute of limitations issue,
in that the "last day worked" rule applies whether Ms. Kelso's date of injury was July 1, 2014, the date in June 2015,
when she experienced recurrent symptoms after returning to her regular job, or August 26, 2015, when she learned
about her carpal tunnel syndrome diagnosis.

                                                          6
employee failed to introduce evidence that her injury arose out of and in the course and
scope of employment, holding:

       [w]e agree [with the trial court] that Employee came forward with sufficient
       evidence to support a conclusion that she experienced back pain after
       operating a vacuum cleaner[.] We also agree that while this evidence was
       insufficient to establish the compensability of the claim by a preponderance
       of the evidence, it was sufficient to support an order compelling Employer
       to provide a panel of physicians.
Id. at *8-9.

        The Court finds that a result similar to that in Lewis is appropriate here. The Court
observed Ms. Kelso's in-person testimony and finds she testified clearly and without
hesitation that her repetitive work at Five Star caused her to experience the hand and
upper extremity pain she reported as a work injury on July 1, 2014. She also testified
that, after Five Star re-assigned her in June 2015 to "labor" work after she had performed
less strenuous managerial duties for a year, she experienced a recurrence and worsening
of her earlier-reported hand and upper extremity symptoms. The Court finds her
testimony on these points credible. The Court also finds Ms. Kelso's September 2, 2015
e-mail (Ex. 5) provided Five Star sufficient notice that she claimed her upper extremity
injuries were work-related. In view of the above, the Court finds Five Star wrongfully
denied Ms. Kelso's workers' compensation claim following the June 2015 recurrence of
her upper extremity symptoms.

       Accordingly, Five Star shall provide Ms. Kelso a panel of "independent reputable
physicians, surgeons, chiropractors, or specialty practice groups" specializing in the
treatment of hand and upper extremity conditions. Tenn. Code Ann. § 50-6-
204(a)(3)(A)(l) (2015). Ms. Kelso shall select an authorized treating physician for
treatment of her bilateral hand and upper extremity injuries from the proffered panel.
Once Ms. Kelso makes her selection, Five Star and/or its carrier shall promptly schedule
her with the selected physician.

                           Temporary Total Disability Benefits

       In addition to medical benefits, Ms. Kelso seeks temporary total disability benefits
for her upper extremity injuries. She claims entitlement to said benefits from September
15, 2015, the last date she worked, to the present.

       An employee seeking temporary total disability benefits as contemplated in
Tennessee Code Annotated section 50-6-207(1) (2015) must show that (1) he or she was
totally disabled from work as a result of a compensable injury; (2) that a causal
connection exists between the injury and the employee's inability to work; and (3) the

                                             7
duration of the period of the employee's disability. Jewell v. Cobble Constr. and Arcus
Restoration, No. 2014-05-0003, 2015 TN Wrk. Comp. App. Bd. 1, at *21 (Tenn.
Workers' Comp. App. Bd. Jan. 12, 2015), citing Gray v. Cullom Mach., Tool & Die, Inc.,
152 S.W.3d 439, 443 (Tenn. 2004). Tennessee Code Annotated section 50-6-102(14)(C)
(20 15) requires that the employee "show to a reasonable degree of medical certainty that
[his or her work injury] contributed more than fifty percent (50%) in causing the . . .
disability ... considering all causes." (Emphasis added.) Accordingly, Ms. Kelso must
establish the second requirement set forth above-the existence of a causal connection
between her disability and her work-by medical expert opinion.

       Ms. Kelso did not come forward with any expert medical optmon causally
connecting her alleged disability to a work-related injury at Five Star. She introduced an
off-work note signed by Dr. Tomczyk (Ex. 8), but that note does not identifY the
condition or conditions causing the underlying disability, nor does it establish the work-
relatedness of her disability. Accordingly, the Court, at this time, denies Ms. Kelso's
claim for temporary total disability benefits.

      IT IS, THEREFORE, ORDERED as follows:

   1. In accordance with Tennessee Code Annotated section 50-6-204(a)(l)(A) (2015),
      Five Star and/or its carrier shall promptly provide a panel of physicians who are
      competent to treat carpal tunnel syndrome and other hand and upper extremity
      conditions, from which Ms. Kelso may select a physician authorized to treat her
      work-related bilateral upper extremity injuries.

   2. Ms. Kelso's claim for temporary disability benefits is denied at this time.

   3. This matter is set for an Initial (Scheduling) Hearing on June 7, 2016, at 9:00a.m.
      Eastern Time. The parties shall call in to 855-747-1721 (toll-free) or 615-741-
      3061 to participate.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (2015). The Insurer or Self-Insured Employer must submit confirmation of
      compliance      with    this     Order    to    the   Bureau     by     email    to
      WCCompl iance.Program@tn.gov no later than the seventh business day after
      entry of this Order. Failure to submit the necessary confirmation within the period
      of compliance may result in a penalty assessment for non-compliance.

   5. For questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email WCCompl iance.Pro2ram c .tn.g v or by calling (615)
      253-1471.

                                            8
       ENTERED this the 3rd day of May, 2016. ~

                                        d0~
                                  Thomas Wyatt, Judge
                                  Court of Workers' Compensation Claims

lnltial (Scheduling) Hearing:

      An Initial (Scheduling) Hearing has been set with Judge Thomas Wyatt, Court
of Workers' Compensation Claims. You must call 855-747-1721 (toll-free) or 615-
741-3061 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of


                                            9
   lndigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the Workers' Compensation Judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: ( 1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         10
                                                 APPENDIX

Exhibits:

1. Panel form (C-42) offered Ms. Kelso for August 26, 2015 injury;
2. Employee's Report of Injury completed December 2, 2015 by Five Star;
3. Wage Statement for alleged August 26 2015 injury;
4. First Report ofh1jury for alleged August 26,2015 injury;
5. September 2, 2015 e-mail from Ms. Kelso to Five Star management personnel;
6. November 10, 2015 Functional Capacity Evaluation Report ;
7. August 26,2015 Nerve Conduction Study/EMG Report·
8. September 15, 2015 Out-of-Work slip ofDr. Maria Tomczyk;
9. Panel form (C-42) signed by Ms. Kelso for alleged July 1, 2014 injury;
10. Affidavit ofMs. Kelso dated March 26 2016;
11 . Notice of Denial of Claim for alleged August 26, 2015 injury;
12. Notice of Denial £Claim for alleged July 1, 2014 injury;
l3.August 12 2014 office note ofDr. Rickey Hutcheson;
14.April 7, 2016 office note of Dr. Rickey Hutcheson (for identification only-Court
     sustained objection on the basis of lack of relevancy)· and
15. Petition for Benefit Determination form Ms. Kelso submitted to the Bureau of
     Workers' Compensation regarding injury allegedly occurring July 1, 2014.

Technical record: 8
1. Petition for Benefit Determination, filed November 20, 2015;
2. Ms. Kelso's response to the proposed Dispute Certification Notice, filed January 4,
   2016;
3. Request for Expedited Hearing filed March 8 2016·
4. Five Star's Motion to Allow Telephonic Appearance filed April 15, 2016; and
5. Ms. Kelso s response to Motion to Allow Telephonic Appearance. 9




R The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
expedited hearing. The Court considered factual stat,ements in these filings or any attachments to them as
allegations unless established by the evidence.
9
 The Court also considered a position statement submitted by Five Star's attorney on December 9, 2015, during the
mediation phase of this claim.

                                                        11
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 3rd day of
May, 2016.


 Name                     Certified     Via         Via    Service sent to:
                           Mail         Fax        Email
 Roxanna Marie Hazy          X                      X      rmkelso@yahoo.com ;
 Kelso, self-                                               221 Forest Hills Dr.,
 represented                                               Charleston, TN 37310
 Gordon Aulgur,                                     X      gordon .au] gur@accidentfund .com
 attorney




                                                           Clerk of Court




                                              12